               Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.1 Page 1 of 7
AO 106 (Rev. 01/09) Application for a Search Warrant
                                                                                                                                                -----··--

                                      UNITED STATES DISTRICT COURT                                            I                I
                                                                    for the
                                                                                                               j                         20:9
                                                                                                              I                '
                                                                                                                               I..---,



                                                                                                             lI-,!"'.
                                                         Southern District of California
                                                                                                                          '{

                                                                                                                  ... _..._~,~.-~.
              In the Matter of the Search of                          )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)                 )         Case No.
     DNA Samples from Eric Mendoza TAN ORY                            )
                                                                      )
                                                                                                  19MJ3234
                                                                      )

                                             APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the         Southern        District of              California           (identify the person or describe property to
be searched and give its location): See Attachment A




          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):   See Attachment B




          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 r!f evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of _1_8_U.S.C. § __9_2_2~(g=)__ , and the application is based on these
facts:



           ~ Continued on the attached sheet.
           O Delayed notice of _    days (give exact ending date if more than 30 days: _ _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                              ~~""
                                                                                           Arnesha Bahn, SA, ATF
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                    Linda Lopez, U.S. MAGISTRATE JUDGE
                                                                                             Printed name and title
         Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.2 Page 2 of 7




 1                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2         I, Arnesha Bahn, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.   This affidavit supports an application authorizing the taking of DNA
 5 samples from Eric Mendoza TANORY (the TARGET SUBJECT), more particularly
 6 described in Attachment A, incorporated herein.
 7         2.   The evidence to be searched for and seized is described in Attachment B,
 8 incorporated herein.
 9         3.   Based on the information below, there is probable cause to believe that,
10 from the buccal (oral) swabs that may be collected from the TARGET SUBJECT, there
11 exists evidence of a crime, specifically, violations of Title 18, United States Code,
12 Section 922(g)(l)-Felon in Possession of Ammunition (the SUBJECT OFFENSE).
13                                EXPERIENCE AND TRAINING
14         4.   I am a Special Agent ("S/A") with the United States Department of Justice,
15 Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF") and have been so
16 employed since July 2013.
17         5.   I am a graduate of the Federal Law Enforcement Training Center's Criminal
18 Investigator's Training Program, and the ATF National Academy's Special Agent Basic
19 Training course. As an ATF S/A, I have received training in federal firearms laws and
20 have been the affiant on search and arrest warrants for such violations, to include
21 investigations on persons prohibited from possessing firearms. In this realm, I have
22 authored affidavits for search warrants, and complaints which have yielded evidence of
23 federal criminal violations.
24         6.    The facts set forth herein are those that I believe are relevant to the limited
25 purposes of this affidavit, namely, to establish probable cause for the requested warrant.
26 The affidavit does not, therefore, include each and every fact that I or other law
27 enforcement personnel may have learned in connection with this ongoing investigation. In
28 the affidavit, all dates and times are approximate.

                                               1
        Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.3 Page 3 of 7




 1         7.    I have knowledge of the facts set forth below based on my review of the
 2 reports, recorded statements, and evidence collected in this case.
 3                       FACTS SUPPORTING PROBABLE CAUSE
 4         8.    On May 17, 2019, at approximately 3:20 p.m., San Diego Sheriff's
 5 Department ("SDSO") Deputies were dispatched to a report of fraud at the Pala Casino
 6 located at 11154 Pala Rd, on the Pala Indian Reservation in San Diego County. They
 7 were advised that casino security had the TARGET SUBJECT detained for suspected
 8 check fraud. Records checks revealed that the TARGET SUBJECT was wanted for a
 9 parole violation.
1O         9.    Pala Casino personnel said the TARGET SUBJECT and his companion
11 J.S. arrived at the casino in a darker colored Chevrolet Silverado. Deputies contacted
12 the TARGET SUBJECT who was in an interview room handcuffed. Security warned
13 deputies that the TARGET SUBJECT had a syringe in his pocket. The TARGET
14 SUBJECT told deputies that the syringe contained "speed." Deputies searched the
15 TARGET SUBJECT and found a set of Chevrolet keys in is right back jeans pocket, a
16 syringe with a clear liquid substance, and a small bindle of a brown tar-like substance.
17 the TARGET SUBJECT said the brown tar-like substance was, "heroin."                  The
18 TARGET SUBJECT initially stated the keys belonged to his work truck in Oceanside.
19 Deputies, however, matched the keys with a Chevrolet Silverado parked in the parking
20 lot. Deputies asked the TARGET SUBJECT what they were going to find in the truck
21 and he stated, "a gun." The TARGET SUBJECT additionally stated, "[t]hose are the
22 keys to the truck." Deputies asked if the truck belonged to him and the TARGET
23 SUBJECT stated, "I stole it. .. there's a badass AR in there."
24         10.   Deputies conducted records checks and confirmed the Chevrolet Silverado
25 was stolen. During a search of the Chevrolet Silverado, deputies found a black duffle
26 bag containing hundreds of articles of mail from different residents in Riverside County.
27 They also found an AR-style pistol produced from an unfinished lower receiver in a red
28 Jordan bag located in the rear passenger area of the Silverado. The AR pistol did not

                                               2
         Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.4 Page 4 of 7




 1 bear markings and was disassembled with the upper and lower receivers separated.
 2 Deputies also found a 30-round firearm magazine and high capacity drum magazine
 3 containing assorted PMC, FC and Lake City Armory .223 caliber ammunition totaling
 4 91 rounds. The ammunition was seized and inspected. Preliminary checks revealed that
 5 the ammunition was not manufactured in California.            Therefore, the ammunition
 6 traveled in, and/or affected interstate commerce to arrive in the state of California.
 7         11.     Deputies arrested the TARGET SUBJECT and transported him to the
 8 station.      He was read his Miranda admonishment and advised deputies that he
 9 understood his rights and he was willing to speak. The TARGET SUBJECT admitted
1O to attempting to cash a false check that he stole from the mail at the casino. Deputies
11 asked the TARGET SUBJECT if he was going around stealing mail; the TARGET
12 SUBJECT responded by nodding his head up and down signifying "yes." Deputies
13 asked the TARGET SUBJECT where he stole the mail from and the TARGET
14 SUBJECT replied, "[ e]verywhere." The TARGET SUBJECT did not know how many
15 residences he took mail from but he said it was more than 20 homes. The TARGET
16 SUBJECT confirmed that the large black duffle bag deputies found in the Chevrolet
17 Silverado contained the stolen mail and the bag belonged to him. The TARGET
18 SUBJECT said he bought the AR pistol and ammunition for $1,000 from an and
19 individual in Pala because he wanted to shoot it. The TARGET SUBJECT admitted to
20 stealing the Silverado and confessed that the "speed" and "heroin" belonged to him. He
21   also admitted using drugs every two hours. Deputies asked the TARGET SUBJECT if
22 he knew he was a felon and knew that he should not be in possession of weapons and
23 ammunition to which the TARGET SUBJECT replied, "yes."
24                     PRIOR ATTEMPTS TO OBTAIN INFORMATION
25         12.     The United States has not attempted to obtain this information by other means.
26                                        CONCLUSION
27         13.     Based on my training and experience, and the foregoing facts, I believe there
28 is probable cause to believe the TARGET SUBJECT committed the SUBJECT OFFENSE,

                                                 3
         Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.5 Page 5 of 7




 1 and, in light of the above information, there is probable cause to believe that obtaining
 2 DNA samples, from the TARGET SUBJECT, described in ATTACHMENT A, is
 3 necessary to determine whether he possessed seized firearm.
 4         14.   This Court has jurisdiction to issue the requested warrant because it is "a court
 5 of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A)
 6 & ( c)(1 )(A). Specifically, the Court is "a district court of the United States ... that - has
 7 jurisdiction over the offense being invest' ated." 18 U.      .   2711(3)(A)(i).
 8
                                     Arnesha Bahn, Sp cial Agent
 9
                                     Bureau of Alcohol, Tobacco, Firearms, and Explosives
10
11
12
13 Sworn to and subscribed before me this l      Jr   day of August 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
    Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.6 Page 6 of 7




                             ATTACHMENT A
                         PERSONS TO BE SEARCHED

      The Person known as Eric Menodza TANORY ("TANORY") (depicted below),
further described as a Hispanic male adult with a date of birth of November 17, 1984
and being about 5' 11'' in height and 220 lbs. in weight with Brown Hair and Black
Eyes, currently in the custody of Riverside County Sherrif, Southwest Detention
Center, Riverside CA.
    Case 3:19-mj-03234-LL Document 1 Filed 08/01/19 PageID.7 Page 7 of 7



                               ATTACHMENT B

                             ITEMS TO BE SEIZED

       DNA samples from Eric Menodza TANORY ("TANORY"), in the form of
buccal cells on oral swabs. The oral swabs will be collected from the inside cheek
portion of the mouth to sufficiently collect buccal cells pursuant to the standard
practices and procedures employed by the Bureau of Alcohol, Tobacco, Firearms and
Explosives ("ATF") or the the San Diego County Sheriffs Department for DNA
testing.
